Owen, J.
(dissenting). I think the judgment in this case should be reversed (1) because the defendant corporation owed no duty to the plaintiff, and (2) if it did owe a duty there was no breach thereof.
The case was tried on the theory that Mrs. Hensel was the guest of the defendant corporation. If an insensate and soulless corporation can be a party to the human and social relation of host and guest (to my mind an obvious incongruity) , I am satisfied that no such relation existed here.
It happens that Mrs. Hensel’s husband was president of the defendant corporation. It fell to him to assist in driving one of the defendant’s moving vans loaded with household *505goods from Sheboygan to Philadelphia. A short time before the trip was attempted, plaintiff’s husband suggested to her that she go along on the trip. In other words, he extended to her an invitation to take the ride. In order that this invitation result in her becoming a guest of the corporation, it must appear that he extended the invitation in his official capacity as president of the company and not as her husband. There is no circumstance in the case from which it can be inferred that in extending the invitation he did so on behalf of the company. In the first place, it would be a very natural thing for a husband to invite his wife to accompany him on such a trip. In the second place, no interest of the company would be advanced by her taking the trip. According to her own testimony, she had never ridden in a moving van before, and she went on the trip merely for her personal pleasure. While it may be conceded that she went on the trip pursuant to the invitation of her husband, that invitation might have been extended either in his personal or official capacity. It is a natural invitation to be extended in his personal capacity and an unnatural invitation if extended in his official capacity. To enable him to extend such an invitation in his official capacity it was necessary, in order to bind the company, that he have authority so to do.
The company was not engaged in the business of carrying passengers. Neither was it within the scope of its corporate purposes to promote the pleasure of the families of its stockholders or officers. This is a material consideration in determining whether the husband as president of the company was acting within the scope of his authority if he assumed to extend the invitation on behalf of the company.
It is a familiar principle that where an agent or officer assumes to act for a corporation, in order to bind the corporation the agent or officer must be acting within the scope of his authority, and there are limits to the authority of an *506officer of the company as well as the humblest agent of the company beyond which the officer of the company cannot g'o in the matter of binding the company.
There is no pretense here that there ever was any resolution of the board of directors, or any other action on the part of the corporation, which authorized the president to take his wife upon this trip as the guest of the company. Neither was there any custom or usage in that respect which could ripen into acquiescence under the doctrine finding expression in Davis v. Chicago & N. W. R. Co. 58 Wis. 646, 17 N. W. 406. Therefore if he assumed to do so — an unnatural and unlikely assumption, — he was acting outside the scope of his authority, and she did not, by virtue of such invitation, become the guest of the corporation. She was the guest of her husband, who simply made use of the company’s equipment to furnish her entertainment and pleasure.
However, she might have been a licensee of the company, even though she were not the guest of the company, and, as I understand, this is the attitude expressed in the majority opinion. Whether she was a licensee of the company justifies a careful consideration involving the application of well established legal principles to the situation.
It is said that she became the licensee of the company because her brother-in-law, who was also an officer of the company, knew that she was going on the trip, that he encouraged her so to do, and that his knowledge would be imputed to the company and become the knowledge of the company, so that she was on the trip with the knowledge, consent, and acquiescence of the company, in which event she was at least a licensee of the company. In the first place, the knowledge which the brother-in-law had was of the actual facts, which, as I construe them, were that the husband had invited the plaintiff to accompany him on the trip as his guest, using the equipment of the company under *507his control and management for her entertainment. This it was of which he had knowledge. He had no knowledge that the husband had invited her as the guest of the company. More than that, the knowledge which came to him did not come to him while he was in the discharge of duties which he owed the company.
It is fundamental that the principal is not charged with all of the knowledge coming to its agent. The general rule is that notice to or knowledge of an agent, while acting within the scope of his authority and with respect of a matter in reference to which his authority extends, is notice to or knowledge of the principal. His knowledge, however, must be acquired while he is acting within the scope of his authority and in reference to a matter over which his authority extends (4 Fletcher, Cyc. Corp. § 2214; 2 Thompson, Corporations (2d ed.) § 1648 et seg.), and there is no evidence in this case to indicate that the knowledge which came to the brother-in-law came to him while acting officially and within the scope of his corporate duties.
It appears that it was understood on the part of Mrs. Hensel at least, three or four days before the trip started, that she was to accompany her husband on the trip. If this understanding came about as a result of family visits and conferences, those who thus acquired knowledge thereof did not acquire it while acting within the scope of their official duties. Knowledge which comes to an officer of a corporation, or any other agent, while on the street, or at a social dinner table, is not imputable to the corporation, or other principal. Such knowledge is not imputable to the principal unless it comes to the agent in a manner in which he would be likely to remember it and would be likely to communicate it to his principal.
The nature of the arrangement for the trip was such that neither the husband nor the brother-in-law was likely to *508communicate it to the principal. So far as the husband was concerned, he was using the company’s equipment for his own personal ends and in violation of the duty which he owed to the company. If his wife became the licensee of the company, it imposed upon the company very serious obligations and burdens. It put the property of every other stockholder of the company in jeopardy, which was something that could have been enjoined by a non-consenting stockholder. 5 Thompson, Corporations (2d ed.) § 5693. The circumstances were such that'the husband was not l-ikely to communicate the act he contemplated to the corporation, and, in view of the fact that his brother was. condoning and encouraging the trip on the part of Mrs. Hensel, there is no reason to believe that he would have communicated it to the company. Plis interest in the matter, while perhaps sentimental, was not that of the company.
Cases are cited in a note in 14 A. L. R. 145, supporting the proposition that where the executive officers of a corporation permit the driver of a truck to give gratuitous rides, the company is chargeable with the failure of the driver to exercise ordinary care. I do not think the note, nor the cases cited in the note, authority for this proposition. A line of cases is cited in that note to the effect that the master will be liable for the gross negligence of his servant resulting in injury to one upon the truck without his authority. He is only responsible for failure to exercise ordinary care, however, where the passenger is upon the conveyance by permission of the servant where such permission is granted within the scope of the servant’s employment, or within the apparent authority with which he has been clothed by his master.
The ostensible authority of the servant is important. But it is difficult to see where there is even any ostensible authority on the part of a servant driving a delivery truck, hauling *509gravel or lumber, or driving a moving van, or even an automobile, to invite strangers or third persons to ride with him. What is there in such a situation to indicate to the invitee that the driver of the truck, in extending such an invitation, is acting within the scope of his employment? So far as I have examined the cases cited supporting the liability of the master upon the theory that the servant had ostensible authority to extend the invitation, they are all cases in which the master was a common carrier, whose business related to the carrying of passengers, and the very titles of the cases cited in the note indicate that they were against railroad companies or street-car companies. In such cases it is easy to spell out of the various situations ostensible authority on the part of the servant to extend an invitation to ride.
Thus, in Wilton v. Middlesex R. Co. 107 Mass. 108, it is held that a street-car company is liable to a person injured while riding, with due care, on the platform of a horse-car of the street railway corporation, not as a passenger for hire but by invitation of the driver and without collusion with him, to defraud the corporation.
In Rosenbaum v. St. Paul & D. R. Co. 38 Minn. 173, 36 N. W. 447, it is held that the presumption that one who is permitted by an employee of a railroad company to ride upon a construction train is not lawfully thereon may be overcome by special circumstances implying the authority of such employee to grant such privilege.
In Fitzgibbon v. Chicago & N. W. R. Co. 119 Iowa, 261, 93 N. W. 276, it is held that where plaintiff went on a special excursion train, in good faith believing that the conductor knew he was not a member of the excursion but had a right to accept him as a passenger, and that the conductor did so accept him, the relation of carrier and passenger was established.
*510In Lucas v. Milwaukee & St. P. R. Co. 33 Wis. 41, it is held that the conductor of a freight train, under the circumstances of that case, had ostensible authority to permit a passenger to ride on his train.
In Boehm v. Duluth, S. S. & A. R. Co. 91 Wis. 592, 65 N. W. 506, it is held that the railroad company is liable to one who applies to the ticket agent for a ticket, saying that he wanted to go on the first train, whether it was a freight or passenger, and the agent told him that he could take a certain freight train, from which he was put off by the conductor because that particular freight train did not carry passengers.
It is apparent that cases of this kind, involving the apparent authority of servants performing duties in and about the carriage of passengers as a regular business, offer little analogy for determining the apparent scope of the authority of the drivers of trucks, delivery wagons, or even automobiles. There are many cases from many states holding that the master is not liable to one whom the driver of his automobile invites to ride unless the invitation of the servant is within the scope of his authority.
In Rolfe v. Hewitt, 227 N. Y. 486, 125 N. E. 804, 805, a chauffeur, contrary to the instructions of his master, invited another to ride with him. An accident happened and both were killed. The question of the liability of the master under such circumstances received the careful consideration of that able court. During the course of the opinion it is said :
“The rule is well settled that an agent binds his master only as to acts done within his actual authority,- or within the apparent scope thereof. A servant is acting within the scope of his employment when he is engaged in doing for his master what he has been directed to do, or as Mechem on Agency (vol. 2, sec. 1875) says: ‘Any act which can fairly and reasonably be deemed to be an ordinary and nat*511ural incident or attribute of that act, or a natural, direct, and logical result of it.’ . . . When the owner of a private car sends his chauffeur on an errand, that does not give him authority to take into it a person casually met upon the highway.”
It was held that the defendant was not liable. In that case it was held that the passenger was a licensee or guest of the chauffeur but not of the master.
In Goldberg v. Borden’s Condensed Milk Co. 227 N. Y. 465, 125 N. E. 807, the driver of a milk wagon extended an invitation to a boy, whom he had frequently permitted to ride, to ride with him. The boy was injured. Held, in extending the invitation the driver of the milk wagon was acting outside the scope of his employment, and the defendant was not liable.
In Walker v. Fuller, 223 Mass. 566, 112 N. E. 230, plaintiff was injured while riding in an automobile driven by one Woods, an employee of the defendant. The plaintiff was also in the defendant’s employ, but had finished his work for the day and, while waiting to take a street car, saw Woods drive out of the defendant’s yard. He asked him if he was going to town and, when the latter replied that he was, got into the automobile, and was injured by reason of the negligence of the driver. It was held that the defendant was not liable, that plaintiff was not being carried in the automobile at the time he was injured by reason of any invitation of the defendant, or any one in his employ who was authorized by him to extend such an invitation.
In Driscoll v. Scanlon, 165 Mass. 348, 43 N. E. 100, it was held that if a driver of a cart invites an infant to drive with him, either for pleasure or to take his place in driving while he sleeps, and the infant falls from the cart and is run over by it, the act is outside the driver’s authority and his master is not liable to the infant.
*512In Kiernan v. New Jersey Ice Co. 74 N. J. L. 175, 63 Atl. 998, a servant in charge of an ice-wagon, without authority to do so, gave permission to a person to take a piece of ice from the wagon, and then, while the person was in the act of taking the piece of ice, the servant assaulted him. Held, that the master was not responsible for the assault.
In Dougherty v. Chicago, M. & St. P. R. Co. 137 Iowa, 257, 114 N. W. 902, and Hoar v. Maine Cent. R. Co. 70 Me. 65, children were killed while riding on a hand-car by permission of the section foreman. In each case it was held that the section foreman was not acting within the scope of his authority in inviting the children to ride upon the handcar, and that the companies were not liable. *
In McQueen v. People’s Store Co. 97 Wash. 387, 166 Pac. 626, it was held that the driver of a delivery truck acted outside the scope of his employment when he invited girls to ride on the running-board of the car, and the employer was not liable for injury sustained through the negligence of the driver.
In Schulwitz v. Delta Lumber Co. 126 Mich. 559, 85 N. W. 1075, it was held that a master is not liable for the negligence of his servant in permitting a boy, contrary to the master’s orders, to ride upon a wagon provided for the servant’s use in hauling lumber, such act not being within the scope of the servant’s employment.
Authorities to this effect could be cited almost ad infinitum. A number of others are cited in Rolfe v. Hewitt, 227 N. Y. 486, 125 N. E. 804. Those reviewed here are done so for the purpose of emphasizing the fact that in order to make the master or principal responsible for injuries sustained by one whom the master’s chauffeur or servant invites to ride, it must appear that the servant was acting within the scope of his authority, either actual or apparent, jn extending the invitation, and that in the case of a coni-*513mon automobile or truck operated by a servant there is no apparent authority to extend such an invitation.
In the instant case plaintiff’s husband had no actual authority from the corporation to invite her to take this trip, and the brother-in-law had no authority to bind the company by his acquiescence therein. I therefore reach the conclusion that the defendant corporation owed the plaintiff no duty whatever while she 'was upon this trip pursuant to her husband’s invitation, not in promotion but in derogation of the interests of the corporation. Assuming, however, that she was the guest or licensee of the company in accepting the invitation, she took the truck with its defects and the driver with his infirmities, and the only duty owed by the company to her was to exercise due care not to increase the danger or to add a new one to those which she assumed in accepting the invitation.
The circumstances from which the accident resulted are as follows: While the truck was passing through Ohio, it' came to a long and steep hill. Plaintiff’s husband was driving. He surveyed the hill and considered that it would be necessary to shift into third speed, there being four speeds on the truck. This he did, but on the way down the hill the truck got out of his control, because of the grade of the hill, and it became apparent that he should have shifted into a still slower speed. When he discovered that the truck was getting beyond his control, he made an effort to shift into second speed. Whether this proved successful does not appear. At any rate, the truck went on down the hill, out of his control, and ran into a house, causing plaintiff’s injuries.
It is not contended that the effort of Mr. Hensel to shift into a lower speed constituted negligence. The jury found him guilty of negligence in that he failed to maintain a lookout, and that he was negligent in the control and management of' the truck. It is apparent that he did maintain a *514lookout. When he came to the brow of this hill he saw the hill before him. He saw that it was a hill with considerable grade and, as a precaution, he shifted into third speed in order to give the van or truck greater braking power. Now the difficulty arose because he did not properly estimate the grade or perhaps the length of the hill. That he did maintain a lookout, however, is indicated by the fact that he prepared for what no doubt appeared to him to be a sufficient braking power by shifting into third speed. The contention made to justify the finding of the jury that he did not maintain a lookout is to the effect that the lookout was not efficient because, if it had been efficient, he would have realized the grade and length of the hill and known that he should have shifted into a still lower speed. This amounted to no more than a failure to exercise proper judgment with reference to the speed into which he should have shifted in order to have secured the proper braking power.
True, an efficient lookout requires a person to see that which is in plain sight. It requires him to see a railroad train coming on a railroad track, or an automobile approaching at an intersection. These are tangible objects which may not be overlooked when an efficient lookout is maintained. Plowever, the correct estimate of the grade or length of a hill involves something besides mere lookout. It involves the exercise of judgment. Where a person sees a hill but fails to properly appraise the length of grade of the hill, the fault is not that of lookout but that of judgment. Distances are often deceptive. So are grades. A city dweller traveling on the plains may estimate a mountain range to be ten miles distant, while a cowboy would know it was at least fifty. The difference between the two is the character of their judgment. So when this truck came to the top of the hill, although the hill lay before the driver in plain sight, he was called upon to exercise judgment concerning the braking power required to safely descend the *515hill. He failed in that judgment and the accident resulted. It was an accidental and not a negligent act.
It is settled in this state that the guest takes the driver with such defects in his skill and experience as is known to the guest. This was settled in Cleary v. Eckart, 191 Wis. 114, 210 N. W. 267, where the guest knew of the inexperience of the driver, and the expression went as far there as was required by the facts of that case. However, logic requires that the guest take the driver with whatever skill he may possess. There is no reason why the guest should be permitted to insist upon any particular degree of skill on the part of the driver. When the guest enters the car he or she commits herself or himself to the care and protection of the driver so far as the driver is enabled to extend care and protection, and no farther. The wayfarer who is given “a lift” on the highway by the driver of an automobile knows nothing of the experience or skill of the driver, yet he unhesitatingly accepts the invitation to ride. There is no reason why he should be permitted to insist upon a greater degree of skill and experience than that which the driver actually possesses and is capable of exercising for his own protection. Judgment is an essential element of skill. One who has poor judgment will never become the accomplished driver that one who possesses good judgment may become. In this case the driver had abundant experience in driving moving vans on distant trips throughout the country. He was charged with the responsibility for his own life, for the life of his wife, and for property in which he had a large interest. While these considerations are not conclusive that he exercised his best judgment, they are nevertheless quite persuasive.
In Harter v. Dickman, decided herewith (ante, p. 283, 245 N. W. 157), the integral nature of skill and judgment are pointed out, and it is there held that the guest assumes the risk, of such lack of skill as may characterize the driver of *516the vehicle. With this holding I am in complete accord, and I think its application here indicates that the accident which caused plaintiff’s injuries was attributable to the lack of skill of defendant’s driver which was assumed by the plaintiff when she started upon the trip rather than the driver’s negligence.
For these reasons, I think the plaintiff has no cause of action against the defendant corporation, and that the judgment should be reversed and cause remanded with directions to dismiss the complaint.
I am authorized to state that Mr. Justice Nelson concurs in the foregoing dissent.